

117 S465 IS: COVID–19 Health Disparities Action Act of 2021
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 465IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Menendez (for himself, Mr. Cardin, Mrs. Shaheen, Mr. Blumenthal, Mr. Merkley, Ms. Rosen, Ms. Klobuchar, Mr. Van Hollen, Mr. Peters, Mr. Warner, Mr. Sanders, Mr. Luján, Ms. Cortez Masto, Mr. Booker, Ms. Stabenow, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish and support public awareness campaigns to address COVID–19-related health disparities and promote vaccination.1.Short titleThis Act may be cited as the COVID–19 Health Disparities Action Act of 2021.2.Federal public awareness campaigns to address COVID–19-related health disparities and promote vaccination(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with the White House COVID–19 Health Equity Task Force, the Office of Minority Health of the Department of Health and Human Services, the Surgeon General, the National Vaccine Program Office, and, as appropriate, in coordination with the relevant Offices of Minority Health in the Department of Health and Human Services, the National Institute on Minority Health and Health Disparities, the Indian Health Service, and other relevant Federal offices and agencies, shall, subject to the availability of funding, develop and implement public awareness campaigns about COVID–19 vaccination and other relevant information about COVID–19 directed at racial and ethnic minority, rural, and other vulnerable populations that have experienced health disparities during the COVID–19 public health emergency related to rates of vaccination, testing, infection, hospitalization, and death.(b)RequirementsThe public awareness campaigns under this section shall—(1)prioritize communities where the greatest health disparities have been identified with respect to rates of vaccination, testing, infection, hospitalization, and death related to COVID–19, with a focus on disparities affecting racial and ethnic minority, rural, and other vulnerable populations;(2)be accessible, culturally competent, and, as appropriate, multilingual;(3)use print, radio, or internet media, including partnerships with social media influencers and thought leaders, or other forms of public communication, including local, independent, or community-based written news and electronic publications; and(4)provide information based on scientific evidence, dispel misinformation, and promote transparency regarding—(A)COVID–19 vaccination, which may include information regarding—(i)the effects of COVID–19 vaccination on disease transmission and severity, and the associated health impacts for individuals, communities, or the Nation;(ii)the effects of COVID–19 vaccination on the economic health of communities or the Nation;(iii)the current or upcoming availability of COVID–19 vaccination with no cost-sharing for most United States residents;(iv)locations where COVID–19 vaccinations are or will be available;(v)any relevant information regarding vaccination allocation or populations that are prioritized for vaccination in the region; and(vi)any other information regarding COVID–19 vaccination, as the Secretary determines appropriate;(B)COVID–19 testing, which may include information regarding—(i)the effects of COVID–19 testing on disease transmission;(ii)the availability of COVID–19 testing with no cost-sharing for most United States residents; and(iii)locations where COVID–19 testing is available in the region;(C)the actions that individuals may take to protect themselves from COVID–19, which may include masking and social distancing; or(D)any other topics related to COVID–19, as the Secretary determines appropriate.(c)CoordinationThe public awareness campaigns under this section shall be complementary to, and coordinated with, any other Federal, State, Tribal, and local efforts, including the grant program described in section 3, as appropriate.(d)Report to CongressNot later than 45 days after the date on which amounts are made available to the Secretary under this section, the Secretary shall submit to Congress a report on how such funds have been used during such 45-day period and a plan for using any remaining funds within the next 45 days.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2021.3.Grant program for public awareness campaigns to address COVID–19-related health disparities and promote vaccination(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with the White House COVID–19 Health Equity Task Force, the Office of Minority Health of the Department of Health and Human Services, the Surgeon General, the National Vaccine Program Office, and, as appropriate, in coordination with the relevant Offices of Minority Health in the Department of Health and Human Services, the National Institute on Minority Health and Health Disparities, the Indian Health Service, and other relevant Federal offices and agencies, shall award competitive grants to State, Tribal, and territorial health departments to support public awareness campaigns about COVID–19 directed at racial and ethnic minority, rural, and other vulnerable populations that have experienced health disparities during the COVID–19 public health emergency related to rates of vaccination, testing, infection, hospitalization, and death.(b)Eligible local entitiesRecipients of grants under this section may disseminate the grant funding to eligible local entities, which may include local health departments, nonprofit community-based organizations, Tribal organizations, urban Indian organizations, health care providers, institutions of higher education, and nonprofit faith-based organizations, to develop and implement the public awareness campaigns described in subsection (a).(c)PrototypesThe Secretary shall develop prototype campaign materials and make such materials available on the internet website of the Department of Health and Human Services for grant recipients and eligible local entities to adapt as needed to meet the needs of local communities.(d)RequirementsThe public awareness campaigns under this section shall—(1)prioritize communities where the greatest health disparities have been identified with respect to rates of vaccination, testing, infection, hospitalization, and death related to COVID–19, with a focus on disparities affecting racial and ethnic minority, rural, and other vulnerable populations;(2)be accessible, culturally competent, and, as appropriate, multilingual;(3)use print, radio, or internet media, including partnerships with social media influencers and thought leaders, or other forms of public communication, including local, independent, or community-based written news and electronic publications; and(4)provide information based on scientific evidence, dispel misinformation, and promote transparency regarding—(A)COVID–19 vaccination, which may include information regarding—(i)the effects of COVID–19 vaccination on disease transmission and severity, and the associated health impacts for individuals, communities, or the Nation;(ii)the effects of COVID–19 vaccination on the economic health of communities or the Nation;(iii)the current or upcoming availability of COVID–19 vaccination with no cost-sharing for most United States residents;(iv)locations where COVID–19 vaccinations are or will be available;(v)any relevant information regarding vaccination allocation or populations that are prioritized for vaccination in the region; and(vi)any other information regarding COVID–19 vaccination, as the Secretary determines appropriate;(B)COVID–19 testing, which may include information regarding—(i)the effects of COVID–19 testing on disease transmission;(ii)the availability of COVID–19 testing with no cost-sharing for most United States residents; and(iii)locations where COVID–19 testing is available in the region;(C)the actions that individuals may take to protect themselves from COVID–19, which may include masking and social distancing; or(D)any other topics related to COVID–19, as the Secretary determines appropriate.(e)CoordinationThe public health campaigns supported by grants awarded under this section shall be complementary to, and coordinated with, any other Federal, State, or local efforts, including the public awareness campaigns described in section 2, as appropriate.(f)TimingThe Secretary shall award the grants under this section not later than 60 days after the date of enactment of this Act.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2021 and $25,000,000 for fiscal year 2022.4.DefinitionsIn this Act—(1)the term COVID–19 public health emergency means the public health emergency first declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19;(2)the term racial and ethnic minority has the meaning given the term racial and ethnic minority group in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g));(3)the term relevant Offices of Minority Health in the Department of Health and Human Services may include—(A)the Office of Extramural Research, Education, and Priority Populations of the Agency for Healthcare Research and Quality;(B)the Office of Minority Health and Health Equity of the Centers for Disease Control and Prevention;(C)the Office of Minority Health of the Centers for Medicare & Medicaid Services;(D)the Office of Minority Health and Health Equity of the Food and Drug Administration;(E)the Office of Health Equity of the Health Resources and Services Administration; and(F)the Office of Behavioral Health Equity of the Substance Abuse and Mental Health Services Administration;(4)the term Secretary means the Secretary of Health and Human Services;(5)the term Tribal organization has the meanings given the term tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); and(6)the term urban Indian organization has the meaning given the term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 